Pee CtrEiAM.
The facts in respect to the principal question involved in this case are the same as those presented in Heiberg v. Wild Rice Boom Co. supra, page 8, 148 N. W. 517, and the decision therein rendered controls the result here. In this case there are two causes of action, namely: (1) Por the alleged wrongful damming of the tributaries of the river; and (2) withholding the water therein until a large quantity had accumulated and then casting the same down in destructive quantities and washing out a part of plaintiff’s mill dam. There was a general verdict for plaintiff, and though plaintiff showed a clear right to recover on the second cause of action, at least the evidence presented a case for the jury, the amount awarded for the injury there complained of cannot be ascertained because the verdict covered both causes of action. It cannot be separated, and for the error pointed out in the other case, which is also presented here, there must be a reversal.
Order reversed and new trial granted.